Citation Nr: 1219423	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a contusion of the left knee, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for traumatic arthritis of the left knee, currently rated 10 percent disabling.  

3.  Entitlement to nonservice-connected pension benefits.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

When a claim of entitlement to total disability rating based on individual unemployability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's representative has asserted that the Veteran is not employable by reason of both his service-connected disabilities and nonservice-connected disabilities.  Thus, the Board finds that the issue of entitlement to a TDIU has been raised. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the claims can be reached.  

The Veteran was last afforded a VA examination to assess the severity of his service-connected left knee disabilities in June 2009.  When the Veteran submitted his substantive appeal in March 2009, he indicated that his knee disabilities continued to deteriorate on a daily basis.  Consequently, the Board finds that a VA examination should be scheduled in order to assess the current severity of the Veteran's service-connected left knee disabilities.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the Veteran's last examination is over three years old and he has asserted that his knee disabilities continue to worsen, the Board finds that the most recent examination is not an accurate depiction of the current severity of his disabilities. 

Additionally, the Board notes that an assignment of TDIU and non-service connected pension benefits are dependent, in part, on a calculation of the overall disability percentage that a Veteran has for his service-connected disabilities, causes for his occupational impairment, and permanency of the disabilities.  As awards of an increased rating could affect the Veteran's eligibility for TDIU and NSC pension benefits, the claims for entitlement to TDIU and NSC pension benefits are inextricably intertwined with the other claims on appeal.  Holland v. Brown, 6 Vet. App. 443 (1994); Vettese v. Brown, 7 Vet. App. 31 (1994); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the Board is deferring action on the issue of entitlement to TDIU and NSC pension benefits until after the Board has the opportunity to adjudicate the remaining issues on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Associated with the claims file are VA outpatient treatment reports dated through June 2009.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after June 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter for the TDIU issue and provide the Veteran with the appropriate application for that benefit.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Take all necessary action to develop and adjudicate that claim.

2.  Obtain any VA treatment records dated since June 2009.  Any other relevant records identified by the Veteran should also be obtained.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disabilities.  The examiner should review the claims file and should note that review in the examination report.  All necessary tests and studies, including range of motion studies, should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner should also comment upon the Veteran's disabilities in terms of their impact on his employability.  Specifically, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities of a contusion of the left knee with history of compression fracture of the tibial spine and traumatic arthritis of the left knee.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his nonservice-connected disabilities (reported to be residuals of prostate cancer, bronchitis, hypertension, anemia, gastroesophageal reflux disease (GERD), back pain, and mental disabilities) and service-connected disabilities of a contusion of the left knee with history of compression fracture of the tibial spine and traumatic arthritis of the left knee.

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



